Citation Nr: 0721324	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1968.  The veteran also served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.


FINDING OF FACT

The veteran's PTSD is manifested by mild to moderate 
occupational and social impairment with symptoms of anxiety, 
insomnia, nightmares, depressed mood, and irritability.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2004, the RO granted an increased rating for the 
veteran's PTSD from 10 percent to 30 percent, effective 
September 23, 2003.  The veteran now asserts that his 
service-connected PTSD due to stressors associated with 
combat in Vietnam and his low GAF scores are more severely 
disabling than indicated by the present 30 percent rating.  
Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings represent the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's disability is currently evaluated under 
Diagnostic Code (DC) 9411, which pertains to PTSD.  Under DC 
9411, a 30 percent rating contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  See 38 C.F.R. § 4.130, DC 9411. 

A 50 percent disability rating requires moderate occupational 
and social impairment with reduced reliability and 
productivity with such symptoms as impaired judgment, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.

The Court held that global assessment of functioning (GAF) 
scores is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th Ed.) (DSM-IV), 
p. 32).  GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The schedule 
employs nomenclature based upon the DSM-IV, which includes 
the GAF scale.  See 38 C.F.R. § 4.130.

At the June 2002 psychiatric examination, the veteran 
reported intrusive recollections of his experiences in 
Vietnam, insomnia, nightmares, and irritability but denied 
taking any medication.  However, the veteran also was active 
at his church; singing in the choir and performing custodial 
duties there.  Based on the mental status examination, the 
examiner indicated he was an alert, oriented, and well-
groomed individual whose recent and remote memory were 
intact.  The examiner diagnosed the veteran with PTSD and 
provided a GAF score of 70.  GAF scores in this range reflect 
mild symptoms of social and occupational impairment.  Indeed, 
the examiner noted that the veteran has significant 
interpersonal relationships and is able to function fairly 
well in social and occupational settings, providing evidence 
against this claim.  

At the VA psychiatric examination in January 2005, the 
veteran indicated that he had not been employed since 2003 
due to PTSD and health problems.  VA outpatient treatment 
records show he participated in group therapy and include 
diagnoses of PTSD.  The veteran continued to have intrusive 
thoughts and occasionally reacted to loud noises but he also 
had effective social interaction with his family and church.  
Based on the mental health examination, the examiner noted 
that he had coherent thoughts and that he was alert, oriented 
in all spheres, and his associations were intact.  The 
examiner found that his affect was appropriate for 
conversation but his mood appeared depressed and he was on 
anti-depressants.  Results of the evaluation indicate that 
the veteran is capable of understanding and retaining complex 
instructions, that his concentration and task persistence 
were adequate for carrying out detailed instructions and 
sustaining ordinary routines, and that his social 
interactions are adequate for asking questions and relating 
to the general public, providing more evidence against this 
claim.  

At the April 2007 VA psychiatric examination, the veteran 
reported difficulty with environmental triggers, 
reexperiencing events one to two times per week, and 
nightmares.  The veteran also indicated that he was socially 
isolated and withdrawn.  The mental status examination showed 
his affect appropriate and unconstricted and his mood 
appeared within normal limits.  The examiner indicated that 
the veteran appeared stable without the benefit of 
psychiatric medications or treatment at this moment.  The 
examiner also noted that his PTSD symptoms do not prevent him 
from performing manual labor or employment in a sedentary 
capacity.  The veteran received a diagnosis of PTSD with a 
GAF score of 58, denoting a moderate impairment of social and 
occupational functioning.

Overall, the Board finds that this report provides more 
evidence against this claim. 
  
The veteran's only symptom listed as an example in the 
criteria for a 50 percent rating includes some disturbances 
of motivation and mood (i.e., depression), a finding noted by 
only one examiner.  However, the remaining symptoms listed in 
the criteria for a 50 percent rating have not been 
demonstrated, namely a flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory, impaired judgment, 
impaired abstract thinking, and difficulty in establishing 
and maintaining effective work and social relationships.  For 
example, the mental status examination in June 2002 found no 
evidence of impairment of short or long-term memory or 
impaired judgment.  Indeed, the April 2007 VA examination 
indicated that the veteran's PTSD did not interfere with his 
ability to function in the workplace and the June 2002 and 
January 2005 examinations found strong social interaction 
with his family and at church.  

Even though a 58 GAF score can be indicative of a 50 percent 
disability rating, the veteran's symptoms clearly do not 
provide evidence to support a disability rating higher than 
30 percent.  Simply stated, the post-service medical record 
is found to provide, overall, evidence against this claim. 

In short, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
PTSD.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work since the examiner found 
him able to function in the workplace.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule. VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  

While the veteran is currently not working (due to his age, 
being laid off, and a series of nonservice connected 
disorders), and although the Board notes that the disability 
on appeal most likely interferes with the veteran's ability 
to perform certain jobs, such impairment is already 
contemplated by the applicable schedular criteria so that 
consideration of an extraschedular basis is not shown to be 
necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Hence, VA must deny 
the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in March 2002, 
March 2004, and March 2006 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, including two 
hearings, he is found to be reasonably expected to understand 
from the notices provided what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  As 
noted, VA afforded the veteran three compensation 
examinations to determine the severity of his PTSD 
disability, all of which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


